PER CURIAM.
On April 30, 1976, the Florida Public Employees Relations Commission (PERC) entered an order (76E-945) which provided:
“1. Pursuant to Fla.Stat. Section 447.307(3) (a)(1) (1975) and Section 8H-3.25 of the Commission Rules and Regulations, the Commission ORDERS that an election by secret ballot be held within 45 days for the following unit:
INCLUDED: All eligible employees in the facilities, transportation, food service and purchasing divisions of the Sarasota County School System.
EXCLUDED: All other non-instructional and instructional and all managerial/confidential employees in the Sarasota County School System.’’
The School Board of Sarasota County, Florida, has petitioned for review seeking to set aside the aforesaid order.
We do not construe PERC’s order determining the appropriateness of the bargaining unit as final agency action subject to judicial review under Fla.Stat. § 120.68 *96(1975). The City of Panama City, Florida v. The Florida Public Employees Relations Commission, Fla.App.1st, 1976, 333 So.2d 470. A certification following an election will constitute final agency action from which a petition for review may be filed at which time the issue of the appropriateness of the bargaining unit may be raised.
Accordingly, the petition for review is dismissed.
HOBSON, Acting C. J., and GRIMES and SCHEB, JJ., concur.